              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


GRAHAM ENGINEERING CORP.,              :   CIVIL ACTION NO. 1:16-CV-2521
                                       :
                  Plaintiff            :   (Chief Judge Conner)
                                       :
            v.                         :
                                       :
ERIC ADAIR,                            :
                                       :
                  Defendant            :
______________________________________ :


GRAHAM ENGINEERING CORP.,              :   CIVIL ACTION NO. 1:16-CV-2522
                                       :
                  Plaintiff            :   (Chief Judge Conner)
                                       :
            v.                         :
                                       :
DOUG JOHNSON,                          :
                                       :
                  Defendant            :
                                       :


GRAHAM ENGINEERING CORP.,              :   CIVIL ACTION NO. 1:16-CV-2523
                                       :
                  Plaintiff            :   (Chief Judge Conner)
                                       :
            v.                         :
                                       :
WILLIAM KRAMER,                        :
                                       :
                  Defendant            :
                                       :
GRAHAM ENGINEERING CORP.,   :   CIVIL ACTION NO. 1:16-CV-2524
                            :
               Plaintiff    :   (Chief Judge Conner)
                            :
         v.                 :
                            :
JEFF LAWTON,                :
                            :
               Defendant    :
                            :

GRAHAM ENGINEERING CORP.,   :   CIVIL ACTION NO. 1:16-CV-2525
                            :
               Plaintiff    :   (Chief Judge Conner)
                            :
         v.                 :
                            :
MICHAEL PERRI,              :
                            :
               Defendant    :
                            :

GRAHAM ENGINEERING CORP.,   :   CIVIL ACTION NO. 1:16-CV-2526
                            :
               Plaintiff    :   (Chief Judge Conner)
                            :
         v.                 :
                            :
DANIEL SCHILKE,             :
                            :
               Defendant    :
                            :

GRAHAM ENGINEERING CORP.,   :   CIVIL ACTION NO. 1:16-CV-2527
                            :
               Plaintiff    :   (Chief Judge Conner)
                            :
         v.                 :
                            :
KEVIN SLUSARZ,              :
                            :
               Defendant    :
                            :
                                       ORDER

        AND NOW, this 5th day of November, 2018, upon consideration of the

Counter-Plaintiffs’ Unopposed Motion to Compel Comcast to Respond to the

Subpoena and Disclose Subscriber Information for IP Address 50.205.214.102 (the

“Motion”), and any response(s) thereto, it is hereby ORDERED that the Motion is

GRANTED, and it is further ORDERED that:

        1.    The Individuals1 shall provide a copy of this Order to Comcast;

        2.    Comcast, within seven (7) days of receipt of the Order, shall comply
              with 47 U.S.C. § 551(c)(2)(B), by sending a copy of the Order to the
              subscriber using any reasonable means, including but not limited to
              written notice sent to the subscriber’s last known address;

        3.    If the subscriber for IP Address 50.205.214.102 (the “IP Address”) is
              Plaintiff/Counter-Defendant Graham Engineering Corp. (“GEC”), then
              Comcast, within ten (10) days of receipt of the Order, shall produce to
              the Individuals the information requested in the Subpoena, which was
              attached to the Motion as Exhibit A. If the subscriber at issue is anyone
              other than GEC, then prior to any disclosure being made, the
              subscriber shall have a period of twenty-one (21) days from the date
              that Comcast sent a copy of the Order to the subscriber pursuant to
              paragraph 2, above, to contest the Order (the “Waiting Period”). If the
              subscriber does not file with this Court any challenge to the Order
              within the Waiting Period, then Comcast shall promptly produce to the
              Individuals the information requested in the Subpoena;




    1
     Defendants and Counter-Plaintiffs Eric Adair (“Adair”), William Kramer
(“Kramer”), Jeff Lawton (“Lawton”), Michael Perri (“Perri”), Daniel Schilke
(“Schilke”), and Kevin Slusarz (“Slusarz”) are collectively referred to herein as the
“Individuals.”
4.   Any information disclosed by Comcast in response to the Subpoena
     may be used solely for the above-captioned litigations, and not for any
     other purpose; and

5.   This Order shall be deemed an appropriate court order under
     47 U.S.C. § 551(c)(2)(B).




                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
